DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to Applicant’s communication filed 04/08/2021 regarding application 17/225,618. The following is the first action on the merits.

Status of Claim(s)
	Claim(s) 1-20 is/are currently pending and are rejected as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) 1-20 are directed towards an invention for the receiving of continuous data from various pipelines and a request for an available transaction value given a set of parameters, providing the data to an engine to identify long term dependencies between data characteristics and transaction values and outputting the predicted values to the engine, receiving the stream of predicted values, assigning a dynamic weight to each of the predicted values, and then determining the available transaction value given the parameters through regression analysis, predicted values, and the dynamic weighting. These actions fall under within a subject matter grouping of abstract ideas which the courts have considered ineligible (Math, and Organizing Human Activity (Fundamental Economic Practices and Principles)). These claims do not integrate the abstract idea into a practical application and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
	Under Step 1 of the Alice/Mayo framework, it must be considered whether or not the claims are directed to one of the four statutory categories of invention. In the instant case Claim(s) 1-7 are directed towards a system which falls under the apparatus category. Claim(s) 8-14 are directed towards a computer program produced comprising a non-transitory computer readable medium which falls under the product category. Claim(s) 15-20 are directed toward a method comprising at least one step. Accordingly, all claims are directed towards one of the four statutory categories of invention and will be further analyzed below.
	Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether of not the claims recite an abstract idea. 
	Independent Claims 1, 8, and 15 are directed towards an invention for the receiving of continuous data from various pipelines and a request for an available transaction value given a set of parameters, providing the data to an engine to identify long term dependencies between data characteristics and transaction values and outputting the predicted values to the engine, receiving the stream of predicted values, assigning a dynamic weight to each of the predicted values, and then determining the available transaction value given the parameters through regression analysis, predicted values, and the dynamic weighting which recites the abstract ideas of both Math, and Organizing Human Activity (Fundamental Economic Practices and Principles) in the limitations below:
Receiving a plurality of input date from data pipelines in real time, including a request for an available transaction value given a specific set of transaction parameters provided by a user…
Providing the plurality of input data…to identify long term dependencies between data characteristics and transaction values and output a continuous time series of predicted transaction values…
Receiving…the continuous time series of predicted transaction values…
Assigning dynamic weighting to each predicted transaction value…
Determining the available transaction value given the specific set of transaction parameters through multivariate regression analysis based on the continuous time series of predicted transaction values…and the assigned dynamic weighting.
Claim(s) 2-7, 9-14, and 16-20 merely recite further limitations onto the abstract idea and thus are subject to the same rationale as above due to their dependency.
Under Step 2A, Prong Two, the claims recite the following additional elements:
A processing device
A non-transitory computer-readable storage medium
A computing device
A long short term memory neural network comprising multiple nodes
A memory device
These additional elements, considered both individually and as an ordered pair do no more than generally link the abstract idea to a particular technological environment or field of user. Further, these elements are also mere instructions designed to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added)
Support for the can be found in paragraph(s) [0026]-[0038] of Applicant’s specification.

Under Step 2B, eligibility evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element, or combination of elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processing device, non-transitory computer readable storage medium, memory device, computing device and long short term memory neural network comprising multiple nodes are, at best, the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (see MPEP 2106.05(f)). Claims that amount to nothing more than instructions to apply the abstract idea using a generic computer do not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which does not provide an inventive concept. (Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct., 110 USPQ2d at 1984 (warning against a §101 that turns on “the draftsman’s art”)). Therefore the claims are not eligible.
Dependant claim(s) 2-7, 9-14, and 16-20 do not recite any further additional elements and are therefore rejected for the same reasons described above due to their dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Claim(s) 1-2, 5-9, 12-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebara (US 2019/0325524 A1)

Claim(s) 1, 8, and 15 –
A memory device (Gebara: Paragraph 30, “…However, in certain embodiments, the configuration of the computing environment 114 allows its operations to be performed such that intermediate and final data results can be stored solely in volatile memory (e.g., RAM), without a requirement that intermediate or final data results be stored to non-volatile types of memory (e.g., disk). This can be useful in certain situations, such as when the computing environment 114 receives ad hoc queries from a user and when responses, which are generated by processing large amounts of data, need to be generated on-the-fly...”)
A processing device operatively coupled to the memory device, wherein the processing device executes computer-readable program code (Gebara: Paragraph 24, “Some embodiments include an apparatus comprising: a processing circuit; and an approximate computing engine, executed on the processing circuit, operative to process data items corresponding to prices of funds, compute a Net Asset Value (NAV) based on the data items, determine a precision associated with the Net Asset Value (NAV), and based upon a precision metric, determine whether to use the Net Asset Value (NAV) in a business decision.”)
Providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction cod is operated processing device, said computer processing device performs the following operations: (Gebara: Paragraph 31, “A machine-readable storage medium or computer-readable storage medium may include a non-transitory medium in which data can be stored and that does not include carrier waves and/or transitory electronic signals. Examples of a non-transitory medium may include, for example, a magnetic disk or tape, optical storage media such as compact disk or digital versatile disk, flash memory, memory or memory devices. A computer-program product may include code and/or machine-executable instructions that may represent a procedure, a function, a subprogram, a program, a routine, a subroutine, a module, a software package, a class, or any combination of instructions, data structures, or program statements.”)
receiving a plurality of input data from data pipelines in real time, including a request for an available transaction value given a specific set of transaction parameters provided by a user from a computing device of the user; (Gebara: Paragraph 49, “In addition to computing environment 214 collecting data (e.g., as received from network devices, such as sensors, and client devices or other sources) to be processed as part of a big data analytics project, it may also receive data in real time as part of a streaming analytics environment. As noted, data may be collected using a variety of sources as communicated via different kinds of networks or locally. Such data may be received on a real-time streaming basis. For example, network devices may receive data periodically from network device sensors as the sensors continuously sense, monitor and track changes in their environments.”; Paragraph 61, “In another example, an entity (such as a financial regulator) may issue a request 420 via a macroservice 416-2, and the microservice 416-2 may perform various operations to comply with the request (e.g., calling on another macroservice 416-1 to generate a report responsive to the request 420, correcting data 402 in the data storage 404, etc.). In some embodiments, macroservices 416-i may themselves be combined together to form other macroservices 416-i.”; Paragraph 164, “The request 1304 may include one or more attributes and, as illustrated in FIG. 13, the one or more attributes may include an activity, a timing, and an accuracy.”)
providing the plurality of input data to a long short term memory neural network engine comprising multiple nodes configured to identify long term dependencies between data characteristics and transaction values and output a continuous time series of predicted transaction values for each node of the long short term neural network engine; (Gebara: Paragraph 63, “ensembles or other combinations of machine-learning models. In some examples, neural networks can include deep neural networks, feed-forward neural networks, recurrent neural networks, convolutional neural networks, radial basis function (RBF) neural networks, echo state neural networks, long short-term memory neural networks, bi-directional recurrent neural networks, gated neural networks, hierarchical recurrent neural networks, stochastic neural networks, modular neural networks, spiking neural networks, dynamic neural networks, cascading neural networks, neuro-fuzzy neural networks, or any combination of these.”; Paragraph 65, “Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training. During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data.”; Paragraph 73, “The layers include an input layer 602 for receiving input data, a hidden layer 604, and an output layer 606 for providing a result. The hidden layer 604 is referred to as hidden because it may not be directly observable or have its input directly accessible during the normal functioning of the neural network 600. Although the neural network 600 is shown as having a specific number of layers and neurons for exemplary purposes, the neural network 600 can have any number and combination of layers, and each layer can have any number and combination of neurons.”; Paragraph 110, “Different tables may be connected to each other based on relationships between the tables. For instance, one table may represent a given entity type (e.g., customers), with attributes describing different parameters relating to that entity type (e.g., name, age, net worth, etc.) A second table may represent another entity type (e.g., stock trades), with attributes describing parameters relating to that different entity type (e.g., date/time of trade, trader identity, security being traded, amount of security being traded, whether the trade is a buy or sell, etc.). These two tables may be related to each other in that the trader identity in the second table may refer to a customer in the first table. Meanwhile, the net worth of a particular customer in the first table may depend, in part, on the transactions in the second table for which the customer is identified as the trader.”; Paragraph 138, “For example, a query may specify predicted or future conditions that may be used to modify the data in the logs for purposes of the current query. For instance, a user may predict that a financial market will rise or fall on a given day, and may query as to how this would affect the value of their portfolio. Similarly, conditions can be applied to historical data (e.g., “what if I had purchased X shares of company Y one year ago?”). These conditions may be applied as overlays on top of raw events stored in the logs.”)
receiving, from the long short term memory neural network engine, the continuous time series of predicted transaction values for each of the multiple nodes; (Gebara: Paragraph 172, “the machine learning model 1308 is configured to compute an approximation of the current Net Asset Value. As input, the machine learning model 1308 processes the partial Net Asset Value determined from the subset of the input data items. To illustrate by way of example, in some embodiments, the machine learning model 1308 processes, as input, a partial prediction of the current NAV using only a subset x.sub.j of fund prices and generates, as output, a weighted average of the subset x.sub.j as an approximation of the current Net Asset Value (i.e., the predicted Net Asset Value or NAV)”)
assigning dynamic weighting to each predicted transaction value for each of the multiple nodes; (Gebara: Paragraph 172, “Each weight used for the weighted average is determined, via training, of the machine learning model 1308. A fund's notoriety or reputation, one example feature, can translate into a weight for that fund in the approximation of the current Net Asset Value. It is appreciated that other features may be employed in addition or as alternative, or the weights may not refer to feature information at all. In other embodiments, the machine learning model 1308 processes, as input, a partial prediction of the current Net Asset Value using only a subset x.sub.j of fund prices and generates, as output, a value having a highest probability (e.g., likelihood) as an approximation of the current Net Asset Value.”)
and determining the available transaction value given the specific set of transaction parameters through multivariate regression analysis based on the continuous time series of predicted transaction values for each of the multiple nodes and the assigned dynamic weighting. (Gebara: Paragraph 172, “It is appreciated that other features may be employed in addition or as alternative, or the weights may not refer to feature information at all. In other embodiments, the machine learning model 1308 processes, as input, a partial prediction of the current Net Asset Value using only a subset x.sub.j of fund prices and generates, as output, a value having a highest probability (e.g., likelihood) as an approximation of the current Net Asset Value. The machine learning model 1308 may produce a probability distribution of Net Asset Values given the partial Net Asset Value and select the Net Asset Value with the highest probability. It is appreciated that one or more additional features may be employed in computing the probability distribution of Net Asset Values given the partial Net Asset Value.”)

Claim(s) 2, 9, and 16 –
	Gebara teaches the limitations of claims 1, 8, and 15.
	Gebara further discloses the following:
wherein assigning dynamic weighting to each predicted transaction value for each of the multiple nodes comprises determining a correlated weighting value based on the extent that the particular type of input data associated with each node influences the predicted transaction value. (Gebara: Paragraph 174, “In some embodiments, the approximate computing engine 1306 applies a weight to a corresponding data item of an input variable and produces a resulting value that is a prediction of an actual value for that corresponding data item. If, for example, a certain fund's price is partially known and incomplete, the weight adjusts that certain fund's partial price to approximate the actual price of that fund. If the certain fund's price is unknown, the weight adjusts that certain fund's previous price to approximate the actual price of that fund.”)

Claim(s) 5, 12, and 19 –
	Gebara teaches the limitations of claims 1, 8, and 15
	Gebara further discloses the following:
wherein the plurality of input data includes user information including historical transactions associated with the user. (Gebara: Paragraph 168, “Historical control values may be used to train the machine learning model 1308 as described herein for some embodiments; in contrast, other embodiments may not utilize historical control values. For each control value type, there is a method (e.g., a formula) for computing such control values; to illustrate by way of example, an exemplary NAV calculation method is described below with reference to a technique for computing an approximate NAV control value in real-time.”)

Claim(s) 6 and 13 –
	Gebara teaches the limitations of claims 1 and 8
	Gebara further discloses the following:
determining one or more of the multiple nodes of the long short term memory neural network engine associated with each item of input data received from the continuous data streaming channels, based on a data source or a data characteristic. (Gebara: Paragraph 162, “In an embodiment, the computing node 1302 may include one or more computing modules associated with banks, customers, or other financial entities that may participate in trading positions in a market, such as the foreign exchange market. Rather than conventional solutions where important control values are not provided in real-time and are technologically difficult to produce, components of the computing node 1302 avail themselves of technology that rapidly produces these important control values without sacrificing precision. In some embodiments, these control values trigger responses by the computing modules associated with the banks, customers, or other financial entities being managed by the computing node 1302. Upon communication of the control value by the approximate computing engine 1306, an Application Programming Interface (API) implemented by the computing node 1302 executes functionality affecting the banks, customers, or other entities. As an example, a control value (e.g., the Net Asset Value or NAV) may cause the computing node 1302 to instruct a financial entity to make certain trading orders, including a purchase or a sale of fund.”)

Claim(s) 7, and 14 –
	Gebara discloses the limitations of claims 1, 6, 8, and 13 –
	Gebara further discloses the following:
transmit each item of input data received form the continuous data streaming channels to the associated one or more of the multiple nodes of the long short term memory neural network engine (Gebara: Paragraph 162, “In an embodiment, the computing node 1302 may include one or more computing modules associated with banks, customers, or other financial entities that may participate in trading positions in a market, such as the foreign exchange market. Rather than conventional solutions where important control values are not provided in real-time and are technologically difficult to produce, components of the computing node 1302 avail themselves of technology that rapidly produces these important control values without sacrificing precision. In some embodiments, these control values trigger responses by the computing modules associated with the banks, customers, or other financial entities being managed by the computing node 1302. Upon communication of the control value by the approximate computing engine 1306, an Application Programming Interface (API) implemented by the computing node 1302 executes functionality affecting the banks, customers, or other entities. As an example, a control value (e.g., the Net Asset Value or NAV) may cause the computing node 1302 to instruct a financial entity to make certain trading orders, including a purchase or a sale of fund.”)


Claim(s) 20 –
	Gebara teaches the limitations of claim 15 –
	Gebara further discloses the following:
determining one or more of the multiple nodes of the long short term memory neural network engine associated with each item of input data received from the continuous data streaming channels, based on a data source or a data characteristic. (Gebara: Paragraph 162, “In an embodiment, the computing node 1302 may include one or more computing modules associated with banks, customers, or other financial entities that may participate in trading positions in a market, such as the foreign exchange market. Rather than conventional solutions where important control values are not provided in real-time and are technologically difficult to produce, components of the computing node 1302 avail themselves of technology that rapidly produces these important control values without sacrificing precision. In some embodiments, these control values trigger responses by the computing modules associated with the banks, customers, or other financial entities being managed by the computing node 1302. Upon communication of the control value by the approximate computing engine 1306, an Application Programming Interface (API) implemented by the computing node 1302 executes functionality affecting the banks, customers, or other entities. As an example, a control value (e.g., the Net Asset Value or NAV) may cause the computing node 1302 to instruct a financial entity to make certain trading orders, including a purchase or a sale of fund.”)
transmit each item of input data received form the continuous data streaming channels to the associated one or more of the multiple nodes of the long short term memory neural network engine (Gebara: Paragraph 162, “In an embodiment, the computing node 1302 may include one or more computing modules associated with banks, customers, or other financial entities that may participate in trading positions in a market, such as the foreign exchange market. Rather than conventional solutions where important control values are not provided in real-time and are technologically difficult to produce, components of the computing node 1302 avail themselves of technology that rapidly produces these important control values without sacrificing precision. In some embodiments, these control values trigger responses by the computing modules associated with the banks, customers, or other financial entities being managed by the computing node 1302. Upon communication of the control value by the approximate computing engine 1306, an Application Programming Interface (API) implemented by the computing node 1302 executes functionality affecting the banks, customers, or other entities. As an example, a control value (e.g., the Net Asset Value or NAV) may cause the computing node 1302 to instruct a financial entity to make certain trading orders, including a purchase or a sale of fund.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 3-4, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebara (US 2019/0325524 A1) in view of Arnott (US 2014/0046872 A1).

Claim(s) 3, 10, and 17 –
	Gebara teaches the limitations of claims 1, 8, and 15
	Gebara does not disclose the following, however, in analogous art of monetary evaluations, Arnott discloses the following:
wherein the plurality of input data includes market values of current and historical equity values, currency values, interest rate values, and stock indices values. (Arnott: Paragraph 21, “book equity value; income (free cash flow); sales; and/or gross dividends, if any. Another exemplary embodiment may include additional and/or alternative metrics. Metrics may be varied by country according to another exemplary embodiment.”; Paragraph 25, “an asset; a liability; a tracking portfolio; a resampled portfolio, a financial instrument and/or a security, where the financial instrument and/or the security denotes a debt, an equity interest, and/or a hybrid; a financial position, a currency position, a trust, a real estate investment trust (REIT), a portfolio of trusts and/or REITS, a security instrument, an equitizing instrument, a commodity, an exchange traded note, a derivatives contract, including at least one of: a future, a forward, a put, a call, an option, a swap, and/or any other transaction relating to a fluctuation of an underlying asset, notwithstanding the prevailing value of the contract, and notwithstanding whether such contract, for purposes of accounting, is considered an asset or liability; a fund; and/or an investment entity or account of any kind, including an interest in, or rights relating to: a hedge fund, an exchange traded fund (ETF), a fund of funds, a mutual fund, a closed end fund, an investment vehicle, and/or any other pooled and/or separately managed investments. In an exemplary embodiment, the financial object may include a debt instrument, including, according to one exemplary embodiment, any one or more of a bond, a debenture, a subordinated debenture, a mortgage bond, a collateral trust bond, a convertible bond, an income bond, a guaranteed bond, a serial bond, a deep discount bond, a zero coupon bond, a variable rate bond, a deferred interest bond, a commercial paper, a government security, a certificate of deposit, a Eurobond, a corporate bond, a government bond, a municipal bond, a treasury-bill, a treasury bond, a foreign bond, an emerging market bond, a developed market bond, a high yield bond, a junk bond, a collateralized instrument, an exchange traded note (ETN), and/or other agreements between a borrower and a lender.”; Paragraph 42, “inventory, revenue, sales, income, book income, taxable income, earnings growth rate, earnings before interest and tax (EBIT), earnings before interest, taxes, depreciation and amortization (EBITDA), retainer earnings, number of employees, capital expenditures, salaries, book value, assets, fixed assets, current assets, quality of assets, operating assets, intangible assets, dividends, gross dividends, dividend yields, cash flow, liabilities, losses, long term liabilities, short term liabilities, liquidity, long term debt, short term debt, bonds, corporate bonds, net worth, shareholder equity, goodwill, research and development expenditures, costs, cost of goods sold (COGS), liquidity and/or research and development costs.”)

Gebara discloses a method of using machine learning to determine transaction values in real-time. Arnott discloses a method of determining asset allocation based on values from various factors. At the time of Applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Gebara, with the evaluations metrics of Arnott in order to improve accuracy of estimations (Arnott: Paragraph 259, “Accounting data based indexes may more accurately estimate a true fair value of a company, allowing the weight of a company's stock in the index to rise or fall only to the extent that the underlying economic value of the issuing company may rise or fall.”)

Claim(s) 4, 11, and 18 –
	Gebara teaches the limitations of claims 1, 8, and 15
	Gebara does not disclose the following, however, in analogous art of monetary evaluations, Arnott discloses the following:
wherein the plurality of input data includes macroeconomic factors or indicators of employment values, and industrial values. (Arnott: Paragraph 21, “book equity value; income (free cash flow); sales; and/or gross dividends, if any. Another exemplary embodiment may include additional and/or alternative metrics. Metrics may be varied by country according to another exemplary embodiment.”; Paragraph 25, “an asset; a liability; a tracking portfolio; a resampled portfolio, a financial instrument and/or a security, where the financial instrument and/or the security denotes a debt, an equity interest, and/or a hybrid; a financial position, a currency position, a trust, a real estate investment trust (REIT), a portfolio of trusts and/or REITS, a security instrument, an equitizing instrument, a commodity, an exchange traded note, a derivatives contract, including at least one of: a future, a forward, a put, a call, an option, a swap, and/or any other transaction relating to a fluctuation of an underlying asset, notwithstanding the prevailing value of the contract, and notwithstanding whether such contract, for purposes of accounting, is considered an asset or liability; a fund; and/or an investment entity or account of any kind, including an interest in, or rights relating to: a hedge fund, an exchange traded fund (ETF), a fund of funds, a mutual fund, a closed end fund, an investment vehicle, and/or any other pooled and/or separately managed investments. In an exemplary embodiment, the financial object may include a debt instrument, including, according to one exemplary embodiment, any one or more of a bond, a debenture, a subordinated debenture, a mortgage bond, a collateral trust bond, a convertible bond, an income bond, a guaranteed bond, a serial bond, a deep discount bond, a zero coupon bond, a variable rate bond, a deferred interest bond, a commercial paper, a government security, a certificate of deposit, a Eurobond, a corporate bond, a government bond, a municipal bond, a treasury-bill, a treasury bond, a foreign bond, an emerging market bond, a developed market bond, a high yield bond, a junk bond, a collateralized instrument, an exchange traded note (ETN), and/or other agreements between a borrower and a lender.”; Paragraph 42, “inventory, revenue, sales, income, book income, taxable income, earnings growth rate, earnings before interest and tax (EBIT), earnings before interest, taxes, depreciation and amortization (EBITDA), retainer earnings, number of employees, capital expenditures, salaries, book value, assets, fixed assets, current assets, quality of assets, operating assets, intangible assets, dividends, gross dividends, dividend yields, cash flow, liabilities, losses, long term liabilities, short term liabilities, liquidity, long term debt, short term debt, bonds, corporate bonds, net worth, shareholder equity, goodwill, research and development expenditures, costs, cost of goods sold (COGS), liquidity and/or research and development costs.”)

Gebara discloses a method of using machine learning to determine transaction values in real-time. Arnott discloses a method of determining asset allocation based on values from various factors. At the time of Applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Gebara, with the evaluations metrics of Arnott in order to improve accuracy of estimations (Arnott: Paragraph 259, “Accounting data based indexes may more accurately estimate a true fair value of a company, allowing the weight of a company's stock in the index to rise or fall only to the extent that the underlying economic value of the issuing company may rise or fall.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lipke (US 11410 242 B1) discloses a method of using artificial intelligence in valuations
Gao (US 2022/0101438 A1) discloses a method of using machine learning to simulate various portfolios
Gebara (US 2019/0317812) discloses a method for guaranteeing quality in cloud computing
Chandler (US 2018/0082371 A1) discloses a method for electronic account certifications and credit reporting
Erlach (US 2005/0080704 A1) discloses a method for asset analysis based on various factors
Adler (US 2002/0169658 A1) discloses a method for modeling to make informed business decisions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624